Citation Nr: 1043784	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic 
cervical strain, status-post anterior fusion C5-6 ("cervical 
spine disorder").

2.  Entitlement to a rating in excess of 10 percent for a chronic 
right wrist strain, status-post fusion most carpal bones ("right 
wrist disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 
1991, and from January 2003 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, which, in pertinent part, confirmed and continued the 
assigned 10 percent ratings for the Veteran's service-connected 
cervical spine and right wrist disorders.  

The Board observes that the Veteran also initiated an appeal 
regarding the initial 10 percent rating assigned for service-
connected migraine headache and muscle tension type headaches by 
the March 2007 rating decision.  However, he did not perfect an 
appeal as to this claim by filing a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated on this issue 
in March 2008.  Therefore, the Board does not have jurisdiction 
to address this claim.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

The Veteran provided testimony at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2009.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.



REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA medical 
examination in January 2007 which evaluated both his service-
connected cervical spine and right wrist disorders.  However, it 
has been more than 3 years since that examination, and the Board 
is concerned that the evidence of record may not accurately 
reflect the current nature and severity of these service-
connected disabilities, particularly in light of the Veteran's 
testimony at the June 2009 Board hearing.  For example, it was 
intimated that the evidence regarding the degrees of movement of 
the Veteran's right wrist may be incorrect.  Transcript p. 4.  He 
also indicated that he had a stroke in November 2008 and, that as 
a result of residual numbness, he had trouble feeling pain from 
his right wrist.  Transcript p. 14.  Nevertheless, the Veteran 
also indicated that both his right wrist and cervical spine 
disorder increased in severity since the January 2007 VA medical 
examination, and indicated his willingness to undergo a new VA 
medical examination.  See Transcript pp. 16-19, 21.

In view of the foregoing, the Board finds that the case must be 
remanded in order to accord the Veteran a new examination to 
evaluate the nature and severity of his service-connected 
cervical spine and right wrist disorders.  See VAOPGCPREC 11-95 
(April 7, 1995) (When a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where examination 
report was approximately two years old and veteran indicated 
disability had increased in severity.); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).

The Board further notes that the Veteran intimated at his June 
2009 hearing that he had recent VA medical treatment for his 
service-connected cervical spine and right wrist disorders.  
Records from the VA medical center (VAMC) in Sioux Falls, South 
Dakota, dated through February 2007 are in the claims file.  
Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the Board 
to consider any such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not actually in 
the record assembled for appellate review.  38 U.S.C.A. 
§ 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.  In circumstances such as these, the Board will 
not speculate as to the probative value, if any, of VA medical 
records not on file.  Consequently, the Board concludes that a 
remand is also necessary to obtain any such outstanding records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Sioux Falls, for the period from February 
2007 to the present, and from any 
additional VA and non-VA medical provider 
identified by him.  If any records are 
unavailable, a memorandum that describes 
all efforts to obtain the records should be 
placed in the claims file.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to 
determine the current severity and all 
manifestations of his service-connected 
cervical spine and right wrist disorders.  
The claims folders should be made available 
to the examiner for review before the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail, 
including all orthopedic and neurologic 
residuals found to result from the service-
connected cervical spine and right wrist 
disabilities.  

The examiner should report the range of 
motion measurements for the cervical spine 
and right wrist, in degrees.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including pain 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine or right wrist is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also provide an opinion 
concerning the impact of the cervical spine 
and right wrist disabilities on the 
Veteran's ability to work, if any.

The rationale for all opinions expressed 
must also be provided.

3.  Thereafter, AMC/RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
AMC/RO should implement corrective 
procedures.  

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained since the last SSOC in September 2008, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


